DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that the teachings of Gop fail to teach adjusting a first threshold in response to a physiological information, in order to determine a new normal and abnormal threshold, but rather adjusted the determined health score based on the physiological information and then compared that to an predetermined set of ranges. While Gop does focus most of its teaching on a method that weights the health score by the physiological information, it does also teach in [0063] “The machine learning based algorithms or operations as described herein may be used to determine the appropriate trigger thresholds in response to the raw physiological data input and/or user-input physiological parameters (e.g. age, height, weight, gender, etc.)” which reads on the claimed limitation of determining a new normal and abnormal threshold based off the physiological information.
However, new art has been applied, see the rejections below. Jain teaches a method that clearly shows adjusting a first threshold based on confounders, which are physiological parameters, to determine a new normal CI threshold, wherein anything thing outside that would constitute an abnormal threshold. A measured heart rate is then compared to the new normal and abnormal threshold to determine the state of the patient. 
The applicant’s amendment to claim 1 successfully overcome the new matter rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al (Wipo 2017/146524 A1).
Regarding claim 1, Jain teaches, A system of determining physiological state, comprising: a physiological measuring device configured to measure at least one physiological parameter of a user ([Abs] teaches a device for determining heart failure; Fig 1 teaches a device configured for accessing heart failure; [0058]-[0059] teaches a method for detecting heart failure; [0075] teaches the method utilizing a two stage method the first stage utilizing sensor data to record physiological data and determine a biological condition and a second stage using captured image data for analysis to determine heart health; [0077]; [0084]-[0085] teaches one of biological conditions can be chronotropic incompetence (CI)); Fig 3), wherein the at least one physiological parameter comprises at least one of a heart rate, a heart rate variance, a facial expression feature, a blood pressure, a respiratory rate and a blood 10oxygen concentration ([0105]; [0109] teaches that heart rate is used to determine whether a patient has CI; [0134]-[0136] teaches that confounders, or physiological information, are used to adjust the CI threshold, wherein confounders adjust the threshold, wherein  heart rate and heart rate variance and an initial normal threshold to determine at least one normal threshold and at least one abnormal threshold corresponding to the at least one physiological parameter of the user ([0136]-[0137] teaches in response to detecting one or more confounders, the system adjusts the CI threshold, wherein one or more embodiments a first CI threshold is changed by a predetermined amount or percentage depending on each confounder; [0140] teaches the system is configured for adjusting the CI threshold; Fig 5 step 545 teaches adjusting the threshold based on confounders); and analyze the at least one physiological parameter, the at least one normal threshold and the at least one abnormal threshold to determine a physiological state of the user is normal or abnormal ([0139] teaches that system determines if a patient has CI by comparing the HR to 
Regarding claim 2, Jain teaches claim 1, wherein the physiological measuring device is an electrocardiograph, and configured to capture and record electrophysiological activities of a heart under a unit of time through electrodes attached on chest skin of the user, to generate the at least one physiological parameter ([0054] teaches using an ECG as a sensor; [0144] teaches that the sensor can include an ECG which involves electrodes attached to the skin of a patient at certain positions on the chest).
Regarding claim 3, Jain teaches claim 1,w wherein the physiological measuring device is a signal conversion module configured to convert a target area image of the user into a Photoplethysmography, a RemotePhotoplethysmography or an imaging PPG ([0031] teaches the system preforming image analysis in response to detecting biological conditions; [0054] teaches the sensors of the device can include PPG sensors; [0059] teaches the sensor comprises an image sensor; [0285]-[0289] explains the use of image analysis by the system).
Regarding claim 7, Jain teaches claim 1, wherein the 25processing unit determines that the physiological state of the user is normal when the at least one physiological parameter is classified into the at least one normal threshold; and the processing unit determines that the physiological state of the user is abnormal when the at least one physiological parameter is classified into the at least one abnormal threshold ([0139]-[0142] teaches that is the HR is within the threshold amount then CI is not detected and the patients state is normal, but if the HR is outside the threshold amount then CI is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (Wipo 2017/146524 A1) in view of Gopalakrishnan et al (US PG Pub. 20150164349 A1).

Regarding claim 4, Jain teaches claim 1, but fails to teach, further comprising a cloud database coupled to the user interface and the processing unit, and configured to store the at least one physiological parameter, the at least one physiological information, the at least one normal threshold and the at least one abnormal threshold.

Gopalakrishnan teaches a system in the same field of endeavor, wherein the system comprising a cloud database coupled to the user interface and the processing unit ([0049], [0077] lines 1-5, (113)), and configured to store the at least one physiological parameter, the at least one physiological 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Jain, to have a cloud database coupled to the user interface and the processing unit, and configured to store the at least one physiological parameter, the at least one physiological information, the at least one normal threshold and the at least one abnormal threshold, as taught by Gop, so that patient data can be saved and accessed by ant physician or medical facility that the patient need to have that information, and to further provided protection to the patients’ medical data from being lost because of damage to a physical data storage unit.
Regarding claim 5, the modified invention of Jain teaches claim 4, further comprising a communication device coupled to the processing unit, and configured to connect the processing unit to the cloud database through the Internet, a universal serial bus, WiFi, a third/fourth/fifth generation technology 15standard for broadband cellular networks, near field communication or a network communication device (fig 1 element 130 teaches a wireless communication sub system coupled to the processing unit; [0043] teaches the wireless communication subsystem can designed to operate of a WiFi network; [0149] teaches the system allowing remote monitoring such as internet or web-based monitoring; [0192] teach the system capable of accessing external data sources such as web-based or internet based services; [0371]-[0372]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (Wipo 2017/146524 A1) in view of Ferber et al (U.S. PG Pub. 2018/0085040 A1).
Regarding claim 6, Jain teaches claim 1, however, fails to teach further comprising a user recognition device coupled to the user interface and the processing unit, and configured to control read and write operations of the processing unit to the user interface through a security technology of a fingerprint recognition, a face recognition, a digital number password, a graphic password.
Ferber teaches a system for measuring biological metrics, comprising a user recognition device coupled to the user interface and the processing unit ([0192] lines 1-5, (1204)), and configured to control read and write operations of the processing unit to the user interface through a security technology of a fingerprint recognition, a face recognition, a digital number password, a graphic password ([0193], [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Jain, to incorporate a security technology, as taught by Ferber, in order to protect the user’s personal information and provide patients a way to authenticate the user’s account before their person data can be accessed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792